DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 5/4/2018 and the Remarks and Amendments filed on 4/4/2022.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Examiner notes that these changes are not scope-changing and are intended to address minor typographical errors and to improve consistency in the claims. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please AMEND claim 1 to:
1.	A neural processor circuit, comprising: 
a plurality of neural engine circuits that are selectively activated, each of the neural engine circuits configured to perform convolution operations on input data and kernel coefficients to generate output data, at least two of the neural engine circuits each comprising a plurality of [[multiple-add]] multiply-add (MAD) circuits and a post- processor configured to apply nonlinear function to processed values from the MAD circuits; 
a data buffer shared among the plurality of neural engine circuits, the data buffer in communication with a memory external to the neural processor circuit, the data buffer configured to store the input data from the memory for sending to the neural engine circuits and the output data received from different post- processors of the neural engine circuits; and 
a kernel extract circuit configured to receive kernel data from the memory external to the neural processor circuit, the kernel extract circuit configured to send a corresponding kernel coefficient extracted from the kernel data to neural engine circuits selected for activation.

Please AMEND claim 10 to:
10.	A method for processing input data, comprising: 
selectively activating a plurality of neural engine circuits of a neural processor circuit, each of the neural engine circuits configured to perform convolution operations on input data and kernel coefficients to generate output data, at least two of the neural engine circuits each comprising a plurality of [[multiple-add]] multiply-add (MAD) circuits and a post-processor configured to apply nonlinear function to processed values from the MAD circuits; 
storing the input data in a data buffer of the neural engine circuit, for sending to the neural engine circuits and the output data received from different post-processors of the neural engine circuits, the data buffer shared among the plurality of neural engine circuits, the data buffer in communication with a memory external to the neural processor circuit; and 
sending a corresponding kernel coefficient extracted from kernel data to neural engine circuits selected for activation.

Please AMEND claim 19 to:
19.	An integrated circuit (IC) system comprising a neural processor circuit, the neural processor circuit comprising: 
5a plurality of neural engine circuits that are selectively activated, each of the neural engine circuits configured to perform convolution operations on input data and kernel coefficients to generate output data, at least two of the neural engine circuits each comprising a plurality of [[multiple-add]] multiply-add (MAD) circuits and a post- processor configured to apply nonlinear function to processed values from the MAD circuits; 
a data buffer shared among the plurality of neural engine circuits, the data buffer in communication with a memory external to the neural processor circuit, the data buffer configured to store the input data from the memory for sending to the neural engine circuits and the output data received from different post- processors of the neural engine circuits; and 
a kernel extract circuit configured to receive kernel data from the memory external to the neural processor circuit, the kernel extract circuit configured to send a corresponding kernel coefficient extracted from the kernel data to neural engine circuits selected for activation.

Reasons for Allowance

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claims 1, 10, and 19

A neural processor circuit comprising at least two of the neural engine circuits each comprising a plurality of multiply-add (MAD) circuits and a post- processor configured to apply nonlinear function to processed values from the MAD circuits and a data buffer shared among the plurality of neural engine circuits, the data buffer in communication with a memory external to the neural processor circuit, the data buffer configured to store the input data from the memory for sending to the neural engine circuits and the output data received from different post- processors of the neural engine circuits, all taught in the context of the remaining elements of the independent claims and when considered as a whole, is not taught by the prior art.  

The closest prior art of record Saber et al. (US 20170011006 A1) discloses a processor comprising an input buffer configured to receive data and store the data; a data extractor configured to extract kernel data corresponding to a kernel in the data from the input buffer; a multiplier configured to multiply the extracted kernel data by a convolution coefficient; and an adder configured to calculate a sum of multiplication results from the multiplier, but fails to disclose a neural processor circuit comprising at least two of the neural engine circuits each comprising a plurality of multiply-add (MAD) circuits and a post- processor configured to apply nonlinear function to processed values from the MAD circuits and a data buffer shared among the plurality of neural engine circuits, the data buffer in communication with a memory external to the neural processor circuit, the data buffer configured to store the input data from the memory for sending to the neural engine circuits and the output data received from different post- processors of the neural engine circuits, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed.

Further, Nomura et al. (US 20170116495 A1) discloses a convolution operation apparatus that makes use of a buffer, external memory, multipliers, accumulators, and a non-linear transformation unit, but fails to disclose a neural processor circuit comprising at least two of the neural engine circuits each comprising a plurality of multiply-add (MAD) circuits and a post- processor configured to apply nonlinear function to processed values from the MAD circuits and a data buffer shared among the plurality of neural engine circuits, the data buffer in communication with a memory external to the neural processor circuit, the data buffer configured to store the input data from the memory for sending to the neural engine circuits and the output data received from different post- processors of the neural engine circuits, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed.

Accordingly, the 35 USC § 103 rejection of the claims is withdrawn.

Applicant’s arguments and amendments, filed on 4/4/2022, with respect to the objection to claim 8 have been fully considered and are persuasive.  The objection to claim 8 has been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
                                                                                                                                                                                              
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nomura et al. (US 20170116495 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127